IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 20 MM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
LEROY GRIFFIN,                             :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2019, the Application for Appointment of Counsel

is DENIED.